Citation Nr: 1217874	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  92-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left wrist disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals of vascular surgery, right leg.

3.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2000, September 2002, May 2003, and August 2003, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal. 

The Veteran had two BVA hearings in this appeal before two different Veterans Law Judges (VLJs).  The first hearing was held in May 2000, and the second hearing was held in June 2003.  Because two different VLJs held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the May 2000 and June 2003 hearings. See 38 C.F.R. §20.707 (2011).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, No. 09-0953 (U.S. Vet. App. Apr. 20, 2011). 

Pursuant to the Court's recent holding in Arneson, a letter was sent to the Veteran in October 2011 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  The Veteran did not respond to the letter.  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson. 38 C.F.R. § 20.700(a) (2011).

The Board remanded the claims for additional development and adjudicative action in April 2001 and August 2005.  The case has been returned to the Board for further appellate review.
In a March 2008 rating decision, the RO granted service connection for bilateral hearing loss.  In light of the foregoing, no allegations of errors of fact or law remain for appellate consideration and this claim has been fully resolved and rendered moot.  No exceptions to the mootness doctrine are present because the benefit sought on appeal has been granted without the need for action by the Board. See Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see also 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2011).

The issue of entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left wrist disorder was previously denied by the RO in an October 1996 rating decision.  The appellant was notified of that decision, but did not perfect a timely appeal.

2.  Evidence submitted subsequent to the final October 1996 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left wrist disorder.

3.  A left wrist disorder is the result of an injury to the wrist sustained when the Veteran's service-connected right knee disability caused him to fall.  

4.  Varicose veins of the right leg are related to the service-connected right knee disability.



CONCLUSIONS OF LAW

1.  The October 1996 rating decision that denied service connection for residuals of a left wrist injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a left wrist disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving doubt in favor of the Veteran, a left wrist disorder is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 3.310 (2011).

4.  Varicose veins of the right leg are proximately due to or the result of a service-connected disability.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
As explained below, the Board has found the evidence currently of record to be sufficient to reopen the claim for entitlement to service connection for a left wrist disorder and to establish entitlement to service connection for a left wrist disorder and for residuals of vascular surgery, right leg.  Therefore, no further notice or development regarding these issues is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. §3.159 (2011). 

New and Material Evidence

Legal Criteria

In general, a claim which has been denied and not appealed may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that the Secretary shall reopen a claim and review the former disposition of the claim if new and material evidence is presented or secured with respect to a claim which has been disallowed.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Analysis

An October 1996 rating decision denied the Veteran's claim of entitlement to service connection for residuals of a left wrist injury.  At the time of the initial denial, the RO found that there was no evidence that residuals of a left wrist injury were related to military service or the service-connected right knee disability, and the claim was denied.  The Veteran disagreed with that decision, and in December 1996, the RO issued an SOC denying the claim.  The Veteran did not file a timely substantive appeal, and the December 1996 RO decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302; 20.1103.

The pertinent evidence received since the October 1996 rating decision includes VA treatment records which date from 1996 through 1998, and a VA examination report dated in 2001.  The 1998 VA treatment records, which are presumed to be credible for the purpose of this analysis, are new and material.  This evidence was not previously of record and suggests that the Veteran had a fractured left wrist and fell several times due to weakness in his knees.  These facts were not established by the evidence previously of record.  Accordingly, new and material evidence has been presented to reopen the claim of entitlement to service connection for a left wrist disorder.

Service Connection

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition. 38 C.F.R. § 3.310.  (The provisions of 38 C.F.R. § 3.310 were amended in the course of this appeal, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.)

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Left Wrist

The Veteran contends that his left wrist disorder is related to his service-connected right knee injury.  Service treatment records are negative for any complaints, diagnoses, or treatment of a left wrist injury.  The October 1968 service separation examination report indicates that the Veteran's upper extremities were normal.  

A November 1995 VA Medical Certificate indicated that the Veteran reported that his right knee gave way earlier and he fell and hurt his left wrist.  In January 1997, the Veteran was seen at a VA medical center with complaints of a sore left wrist and complaining that he fell on it.  A January 1998 VA treatment report indicated that the Veteran reported a prior surgery to his left wrist and that he fell several times due to weakness in his knees.  VA treatment records dated in 1998 reflected continued complaints and treatment regarding the Veteran's left wrist.  January 1998 VA treatment records indicated the Veteran had surgery to his wrist in December 1997 and had his cast removed.  At that time, the Veteran reported that he had fallen several times due to weakness in his knees.

According to a June 2001 VA examination report, the Veteran reported that he fractured his left wrist and that it had to be fused.  Range of motion testing revealed dorsiflexion to 65 degrees, palmar flexion to 68 degrees, radial deviation to 16 degrees, and ulnar deviation to 36 degrees.  The examiner also noted a 1 cm medial scar and a 6 cm lateral scar on the left wrist.  The diagnosis at that time was postoperative degenerative joint disease of the left wrist.  According to an August 2008 VA examination record, the Veteran has a current diagnosis of left wrist strain.  

The evidence of record does not show, nor does the Veteran contend, that his left wrist disorder began in service, nor has it been shown to be in any way related to service.  Thus service connection on a direct basis is not warranted.  

Although the evidence clearly demonstrates that the Veteran suffers from a left wrist disability, no medical opinion is of record as to whether the Veteran's left wrist disability is caused or aggravated by his service-connected right knee injury.  However, the Board must address the competency of all evidence submitted and must take into account that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Davidson, 581 F.3d 1313; Layno, 6 Vet. App. At 467-69; 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).  The Board finds that the Veteran is competent to state what he personally observed regarding his health during his lifetime

Generally, where the issue is factual in nature, competent lay testimony, including the veteran's solitary testimony may constitute sufficient evidence. Grottveit v. Brown, 5 Vet. App. 91 (1993).  The record reflects the Veteran's complaints of right knee pain an instability.  Also, the VA treatment reports of record reflect his consistent complaints of left wrist pain subsequent to his right knee giving way.  Therefore, in this case, the Veteran's lay statement is sufficient to describe his fall. Moreover, the clinical findings of record are consistent with the Veteran's reported complaints.

There is no statement from a competent medical practitioner regarding a nexus between the current left wrist diagnosis and the service-connected right knee disability.  The Veteran's description of falling and injuring his left wrist after his right knee gave way is within his competence of a lay person to observe.  Thus, his lay statement is sufficient to establish a nexus in this case. Savage v. Gober, 10 Vet. App. 488 (1997).  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left wrist disorder is related to the service-connected right knee disability.

Residuals of vascular surgery, right leg 

The Veteran contends that his varicose veins, for which he underwent vein stripping in 1991, are related to his service-connected right knee injury.  Service treatment records are negative for any complaints, diagnoses, or treatment of varicose veins.  The October 1968 service separation examination report indicated that the Veteran's vascular system and lower extremities were normal.  

In February 1991, the Veteran was seen at a VA medical center with complaints of pain in the right posterior knee.  The examiner noted prominent varicose veins posterior to the knee, which seemed to be the source of the Veteran's pain. The assessment was varicose veins in the right leg with no evidence of right knee pathology.  The plan was to consider vein sclerosis.  In July 1991, an examiner recommended operative intervention, rather than sclerosis, due to the large size of the veins.  

In September 1991, the Veteran underwent a right lower extremity vein stripping at the VA medical center in Birmingham.  The examiner noted a 15 year history of symptomatic varicose veins in the right popliteal area which had worsened in the past few months.  The Veteran reportedly did well in the surgery and was discharged in good condition. 

In March 1992, the Veteran's leg pain was reported to have improved since the vein surgery.  The impression was well-healed status post vein stripping with improved pain, and excellent peripheral circulation.  VA clinical records dated in November and December 1996, contain cursory notations of varicose veins. 

In the February 1999 hearing at the RO, the Veteran testified that he had veins cut out of his right leg, between his ankle and his thigh.  He described numbness on the left side of the right leg, where the veins were removed.  He stated, essentially, that he believed this problem was related to his service-connected right knee disability. 

In an April 2003 VA examination for veins, the examiner commented that he did not have the Veteran's records to review, and he described the Veteran as a poor historian.  The Veteran reported that "57" veins were removed from his left leg, although the examiner noted that the scars were in his right leg.  There was no diagnosis made pertaining to residuals of right leg vascular surgery.  

The evidence of record does not show, nor does the Veteran contend, that his varicose veins began in service, nor have they been shown to be in any way related to service.  Thus service connection on a direct basis is not warranted.  

Regarding nexus evidence of a connection between a service-connected disability and the current disability, the Veteran was afforded another VA examination for veins in April 2006.  The record reflects that the Veteran is service-connected for several disabilities, to include a right knee disability.  The examiner indicated that the Veteran's right leg varicose veins were less likely than not caused by or the result of his service connected degenerative joint disease of the right leg.

However, according to a November 2010 Veterans Health Administration (VHA) opinion, the physician opined that it is at least as likely as not that the Veteran's varicose veins may be related to the right knee injury sustained in service, either from the injury itself, or as a consequence of the repair of the knee required to address the injury.

In this case, there are medical opinions that are both for and against the Veteran's claim.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the April 2006 VA examiner's opinion to be competent medical evidence, but considers the November 2010 VHA opinion more probative.  The Board does not question the VA examiner's skill or expertise.  However, the Board finds the April 2006 VA examiner's opinion to have limited probative value.  In this case, the 2006 VA examiner failed to consider the Veteran's repair of the service-connected right knee disability.  Therefore, the Board has given little probative value to this opinion.

Thus, the Board finds that the 2010 VHA opinion is more probative and there is no probative evidence of record to refute this opinion.  In short, the probative medical evidence of record suggests that the Veteran's varicose veins of the right leg are related to his service-connected right knee disability.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that varicose veins of the right leg are related to the service-connected right knee disability. 



ORDER

Service connection for a left wrist disorder, most recently diagnosed as left wrist strain, is granted. 

Service connection for residuals of vascular surgery, right leg, is granted.


REMAND

The Veteran asserts that he incurred a skin disorder due to exposure to Agent Orange in Vietnam.  The service personnel records show that the Veteran served in Vietnam from February 1968 to October 1968.  Therefore, the Veteran served in Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116, and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  

The report of the July 1966 pre-induction examination reflected a normal skin evaluation and the corresponding report of medical history did not show any complaints related to the Veteran's skin.  A service treatment record, dated on January 25, 1967, noted that the Veteran had impetigo over his leg and that this was treated with Neosporin cream.  A May 1968 service treatment record noted that the Veteran had a rash in his groin area for four days.  The October 1968 separation examination report indicated a normal skin evaluation, and the Veteran did not report any skin complaints in the report of medical history.

Private and VA treatment reports dated between 1968 and 1995 reflected normal skin evaluations.  An April 1996 consultation request form noted that the Veteran had a history of skin cancer.  In July 1996, the Veteran was evaluated for Agent Orange exposure.  

In a VA Form 21-4138, dated in September 1996, the Veteran reported that he had knots and bumps that arose on his head, face, and back.  He further noted that they would break open at night, drain, and bleed onto his bed sheets.  In a lay statement, the Veteran's daughter reported that the Veteran had many sores on his face, neck, back, and chest.  She noted that some of them were large and would bleed.  She stated that most of the ones on his back were pus-filled knots the size of a half-dollar coin.  

At the May 2000 Board hearing, the Veteran testified that he had sores on his head, face, back, and arms during service.  The Veteran also testified that his treatment at the time of that hearing consisted of using benzoyl peroxide gel on his head, back, arms, and face.  
In addition to the above, a VA treatment record, dated in April 2002, noted that the Veteran had tinea versicolor and he was advised to use Selsun topical.  A November 2002 VA dermatology clinic note reflected that the Veteran complained of several new brown spots behind his ears and on his scalp.  Physical examination revealed rough hyperkeratotic plaque on his right forehead, several stuck on brown papules on his scalp and behind his ears, and an inflamed papule on his nose.  The assessment was "ak" (actinic keratosis) right forehead, solar keratosis, and also acne rosacea.  A VA dermatology clinic report, dated in October 2006, reflected assessments of benign cysts, folliculitis (not very active today), and scalp folliculitis.  

A July 2008 VA general examination report reflected that the Veteran reported he had had an intermittent rash on his skin since service.  It was noted that he currently had intermittent pustules on his back, face, neck, chest, and scalp.  After a review of the claims file and examination of the Veteran, the VA physician diagnosed the Veteran with chloracne, mild.  The examiner also stated that this injury or disease occurred during active service but without any supporting explanation.  

Despite numerous attempts, VA has not obtained an adequate medical opinion addressing the relationship, if any, between the Veteran's skin disorders and his military service.  In a May 2011 VHA opinion, the physician, Dr. J. D. opined that the Veteran's acne rosacea, tinea versicolor, folliculitis, seborrheic keratosis, and actinic keratosis were not related to service.  However, he did not provide an opinion regarding the Veteran's chloracne diagnosed in 2008.  As noted above, the July 2008 VA examiner indicated that the Veteran's diagnosed chloracne did occur during active service but did not provide a rationale for this conclusion.  Thus the opinions provided are inadequate.

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that a medical examination is needed when evidence is insufficient to grant benefits but indicates that a condition may be associated with service).  Based on the factors noted above, the Board finds that additional development, in the form of an examination, is necessary. 

The Board also notes that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim unless VA can provide a reason for conducting such development.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

In this case, the Board finds that the evidence needs further development because the July 2008 physician failed to provide any rationale for his opinion.  Therefore, the Board finds that a VA examination with opinion is necessary to determine whether any currently diagnosed skin disorder, to include chloracne, is etiologically related to his military service.  

Because this matter must be remanded for further evidentiary development, the Board takes this opportunity to supplement the claims file.  The claims file includes Veteran's VA treatment records from the VA Medical Center in Birmingham, Alabama.  The most recent VA treatment records associated with the claims file are dated in June 2008.  On remand, the RO should obtain any updated treatment records from this facility.


Accordingly, this case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the VA Medical Center in Birmingham, Alabama, from June 2008 to the present. 

2.  Thereafter, the RO/AMC should afford the Veteran a VA skin examination in order to determine the nature and etiology of all currently present skin disorders.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review the claims file and provide a diagnosis/diagnoses with respect to any skin disorder that may be present.  The examiner should then comment as to whether it is at least as likely as not (50 percent likelihood or greater) that any current skin disorder, to include chloracne as well as the skin disorders noted in the May 2011 opinion, is causally or etiologically related to his active service to include exposure to herbicides. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The VA physician should provide a rationale for the opinion, whether favorable or unfavorable, based on the findings and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  To help avoid future remand, AMC/ RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


			
	RICHARD C. THRASHER	ROBERT E. SULLIVAN
	          Acting Veterans Law Judge,                              Veterans Law Judge,
          Board of Veterans' Appeals                            Board of Veterans' Appeals


	                         __________________________________________
	                                          KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


